Citation Nr: 1125395	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-46 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his mother, S.B.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and S.B. testified in October 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under regulatory authority in effect for a number of years, in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Judicial case law has been to the effect that, where there has been no verified combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following new paragraph: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The U.S. Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for any other psychiatric disabilities implicated by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

In the present case, the Veteran's DD Form 214 indicates that he served in Iraq during Operation Iraqi Freedom.  His primary specialty was motor transport.  

A general medical examination in March 2008 elicited no complaints, and noted no abnormalities, with regard to the Veteran's mental condition.

July 2008 VA social work notes indicate that the Veteran had headaches, left shoulder pain, and PTSD symptoms.  He had difficulty sleeping and had anxiety.  It was noted that he had a history of attention deficit disorder (ADD) and attention deficit hyperactivity disorder (ADHD) diagnosed during his freshman year of high school.  He had undergone a trial of Ritalin and another trial of Lithium.  He reported a family history of bipolar disorder (BPD).

The Veteran had a VA examination for neurological disorders in September 2008 due to headaches.  He mentioned that an improvised explosive device (IED) exploded the vehicle in front of him, which caused him to hit his helmeted head on the roof of the truck he was in and lose consciousness.  The Veteran had nightmares and his girlfriend told him that he awakens screaming.  He said that he had a lot of anxiety and that the headaches were precipitated by stress, overworking, bright lights, and loud noises.  The examiner noted that the Veteran had a very flat affect and that he appeared somewhat anxious.  The Veteran was diagnosed with headaches, post traumatic brain injury per history.

The post-service records show October 2008 VA social work treatment notes indicating that the Veteran had no significant symptoms but had "begun to look more personality disordered."  The Veteran indicated that others said he had PTSD, but the social worker did not agree and noted that the Veteran had not reported a traumatic event while in the military.  Other October 2008 VA treatment notes, for mental health medication management, indicate that the Veteran had nightmares and traumatic memories from being in Iraq.  He mentioned the IED that exploded the vehicle in front of him.  The Veteran had had recurrent traumatic memories of that event since it happened, and he avoided driving at night and socialized less.  He had difficulty sleeping, was irritable, was hypervigilant, and startled easily.  The Veteran had not had prior psychiatric treatment but had been experiencing depression with low interest, energy, and reduced enjoyment.   

At January 2009 VA neuropsychology treatment it was noted that while in Iraq the Veteran was primarily a convoy driver, although he also worked as a combat refueler.  The Veteran was exposed to an IED blast in Iraq when he was driving and there was an explosion immediately in front of his vehicle.  The truck he was driving was dented, the front tire blew out, and glass cracked.  The Veteran was jarred by the blast and briefly lost consciousness.  A VA psychiatrist who treated the Veteran in January 2009 for VA mental health medication management noted that the Veteran continued to have nightmares and traumatic memories.  He still had 

difficulty sleeping, and his mood had been depressed and edgy.  The psychiatrist opined that the Veteran qualified for a PTSD diagnosis with nightmares, traumatic memories, and other related symptoms.

April 2009 treatment notes for VA mental health medication indicate that the Veteran had some improvement in his mood.  His anger and irritability had not been as bad but traumatic memories interfered with his work as a cook on some days.  He had persistent nightmares and traumatic memories from Iraq.  He had bits and pieces of flashbacks to the IED explosion, and his girlfriend had woken up a few times when he screamed in his sleep.  May 2009 VA treatment records for mental health medication management indicate that the Veteran had an assessment/ diagnosis of PTSD.  At November 2009 VA treatment the Veteran said that he had been irritable and that he lost a job because he verbally abused a waitress.  He said that when it becomes quiet he has traumatic memories of the IED explosion from Iraq.  The Veteran had not been social, and did not want to do things.

At the October 2010 hearing the Veteran testified that he started noticing problems as soon as he got out of the military.  He had violent mood swings, extreme migraine headaches, problems sleeping, and nightmares.  He further testified that when he was in Iraq he was exposed to IEDs and was in convoys through neighborhoods known for gunfire.  In one incident, three bullets deflected off a fully armored humvee in front of him and struck his vehicle.  Ms. B, the Veteran's mother, testified that when the Veteran returned from service he was irritable, could not sleep, and kept to himself.  The Veteran said that there were weeks when he felt good and others when he did not want to get out of bed.  He startled easily and said that he was working full time at an automobile dealership.  He submitted a list of medications he was taking, which included citalopram and quetiapine.

The Board finds that referral to military records sources for further corroboration of the Veteran's reports of stressors related to his service in Iraq is not necessary, because the incidents involved a hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  The remaining question is, therefore, whether any of his in-service stressors support a diagnosis of PTSD.  This is a medical issue, which the Board cannot decide without competent medical evidence.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims reviewed the criteria for determining when a VA examination is required by applicable regulation, and how the Board applies 38 C.F.R. § 3.159(c) (2010).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  In the present case, the stressor criterion appears to be met under the new PTSD regulation.  However, although there are treatment records which show PTSD symptoms or a diagnosis of PTSD, it is not clear from the record whether the Veteran has been diagnosed with PTSD upon thorough medical examination in accordance with the full and detailed criteria contained in DSM-IV, as is required for adjudication purposes.  See 38 C.F.R. § 4.125.  Therefore, a VA examination must be obtained before the claim can be decided on the merits.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies and/or consultation(s) should be accomplished.  The examiner should specifically state whether the Veteran has PTSD in accordance with DSM-IV, and/or whether he has any other mental disorders under the criteria in that manual.  The significance of the possible history of ADD, ADHD, and BPD should be explained.  If the examiner determines that the diagnostic criteria for a diagnosis of PTSD are met in this case, the examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the PTSD is due to the in-service stressor related to the IED, or due to the Veteran's fear of hostile military or terrorist activity.  If PTSD is not diagnosed, the examiner should opine as to whether it is at least as likely as not that there is a causal connection between any other diagnosed mental disorder(s) and the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 probability).  A complete rationale should be provided for all opinions.  

a.  If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then, readjudicate the Veteran's claim of service connection for PTSD.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


